PER CURIAM.
The appellee having confessed error in the trial court’s granting of his sworn motion to dismiss, and such error clearly appearing, the order of dismissal is reversed. The question of whether the defendant knew that he was uttering a forged check, thus violating Section 831.02, Florida Statutes (1981), is a question of fact which cannot be resolved by a motion to dismiss pursuant to Florida Rule of Criminal Procedure 3.190(c)(4). See State v. Alford, 395 So.2d 201 (Fla. 4th DCA 1981). The same is true as to whether the defendant had the requisite intent to injure or defraud any person. See State v. Alexander, 406 So.2d 1192 (Fla. 4th DCA 1981).
Reversed and remanded.